DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/23/2020 have been fully considered but they are not persuasive. 
Applicant argued that Ehlers does not the new limitations two opposing cathodes separated from each other by a gap on a horizontal plane. New prior art Luce (US 2,927,232) address the new limitations. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the chamber and fuel source of claim 17, and the electrode end of the cathode, the anode tip and electrode end of the anode of claim 17 , and the at least one wall of the chamber is used as a second anode of claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The electrode end of the cathode is not shown in the drawings, the anode tip and electrode end of the anode are not shown in the drawings. No new matter should be entered.
The at least one wall of the chamber is used as a second anode of claim 29 is not shown in the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 29, the limitation the wall of the chamber is used as “an anode” is indefinite because the term “ an anode” is already used in independent claim 17 and it is unclear if “an anode” of claims 29 is another anode or is the same anode disclosed in claim 17. Additionally because claim 17 already states the anode is at height of the gap it would seems to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 and 22-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers (US 4,140,943) in view of Ehlers (US 4,793,961)(hereinafter referred to as Ehlers 961) and further in view of Luce (US 2,927,232).
Regarding claim 17, Ehlers discloses in Fig. 2 and 3a device for the creation and containment of plasma comprising: a chamber (22) defining a volume; a first and second cathode positioned in in the chamber(filament 36 are cathodes that supply the electrons) , the cathodes comprising electrode ends and cathode tip ends(electrode end of 36 closer to filament power supply 39 and the other end is the cathode tip is 36), wherein the first and second cathodes are positioned with vertically within the chamber on a vertical axis (each 36 is vertically positioned in the chamber 22 fig. 1) such that the cathode tip ends and the electrode ends the cathodes are positioned on the vertical axis (examiner is interpreting each cathode to have its own vertical axis which their electrode and cathode tip are positioned vertically) and the cathode tip end of the 
Ehlers does not specify the cathodes positioned in the center of the chamber and the cathode tip end of the first cathode and the cathode tip end of the second cathode are aligned and facing one another.
Ehlers 961 discloses in Fig. 1 two cathodes (44) a chamber (22) defining a volume; a first and second cathode positioned in in the center of the chamber(44 filaments) , the cathodes comprising electrode ends and cathode tip ends(44 and 46), wherein the first and second cathodes are positioned with vertically within the chamber on a vertical axis such that the cathode tip ends and the electrode ends the cathodes are positioned on the vertical axis and the cathode tip end of the first cathode and the cathode tip end of the second cathode are aligned and facing one another(44 face 44), the cathode tip ends spaced from one another by a gap, the gap centered about a gap point on the vertical axis; an anode having an anode end (28) positioned in the chamber.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to change the positions of the cathode as disclose in Ehlers to the position of cathode as disclosed in Ehlers 961 to confine plasma in a small space and produce a high concentration of positively charged ions in a small space (Ehlers 961: abstract). 
Ehlers in view of Ehlers 961 does not specify each of the first and second cathodes are positions vertically within the chamber on a single vertical axis, and an anode having an anode 
Luce discloses in Fig. 3 the first and second cathodes (40 and 41) are positions vertically within the chamber on a single vertical axis and an anode (78) an anode having an anode end positioned horizontally positioned in the chamber (54) at a height of the gap point and spaced a horizontal distance away from the gap point (col. 5 lines 22-24).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to change the position of the cathode and anode as disclose in Ehlers to the position of cathode and anode as disclosed in Luce to create a contained plasma shape between the electrodes and focus the plasma. 
Regarding claim 18, Ehlers discloses the device of claim 17, wherein the cathode tip ends comprise an exposed portion of metal (col. 4 lines 38-39).
Regarding claim 19, Ehlers discloses the device of claim 18, wherein the metal is tungsten (col. 4 lines 38-39).
Regarding claim 20, Ehlers discloses the device of claim 19, wherein the cathodes are insulated between the electrode end and the cathode tip end with an insulator (29, col. 4 line 30).
Claim 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers in view of Ehlers 961 and Luce as applied to claim 20 above, and further in view of Britt et al. (US 2012/0187862 A1).
Regarding claim 21, Ehlers discloses the device of claim 20, except wherein the insulator is aluminum oxide ceramic.
Britt discloses an insulator made of aluminum oxide ceramic (insulating material aluminum oxide ceramic [0035]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill to use aluminum oxide ceramic isolating material as disclosed in Britt for the insulator of Ehlers since aluminum oxide ceramic is a known material to have good insulating properties (Britt[0035]).
Regarding claim 22, Ehlers discloses the device of claim 21, wherein the cathode electrode ends are in communication with an electricity source (col. 3 lines. 25-30, col. 4 lines 59-63).
Regarding claim 23, Ehlers discloses the device of claim 22, where the anode electrode end is in communication with the electricity source (col. 3 lines. 25-30, col. 4 lines 59-63).
Regarding claim 24, Ehlers discloses the device of claim 23, further comprising a current controller in communication with the electricity source, the current controller configured to oscillate a current to the anode and to the cathodes (col. 3 lines. 25-30, col. 4 lines 59-63).
Regarding claim 25, Ehlers discloses the device of claim 24, further comprising a voltage controller in communication with the electricity source, the voltage controller configured to oscillate a voltage to the cathodes (col. 3 lines. 25-30, col. 4 lines 59-63).
Regarding claim 26, Ehlers discloses the device of claim 25, further comprising a gap controller, the gap controller configured to move the cathodes along the vertical axis to modify a size of the gap (43 col. 5 line 1-2).
Regarding claim 27, Ehlers discloses the device of claim 26, further comprising a controller, the controller in communication with the gap controller, the voltage controller, and the current controller, (col. 3 lines. 25-30),  and further in communication with at least one sensor, the sensor sensing a condition within the volume of the chamber(optical mechanical and electrical sensors col. 3 lines. 25-30), and wherein the controller is configured to activate at least 
Ehlers does not specify the controller is a computerized controller.
However computerized controllers were common before the effective filing date and it would only involve routine skill in the art to use a computerized controller for automatic control. 
Regarding claim 28, Ehlers discloses the method of operating the device of claim 23, the method comprising: drawing a vacuum in the chamber (col. 3 lines 16-21 and 65-68); injecting a fuel from the fuel source into the chamber (col. 4 lines 22-25); applying a current to the anode and to the cathodes by operating the electricity source (col. 3 lines. 25-30, col. 4 lines 59-63).
Claim 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers in view of Ehlers 961, Luce, and Britt as applied to claim 21 above, and further in view of Madocks (US 2002/0153103 A1).
Regarding claim 29, Ehlers discloses the method of claim 28, except wherein at least one wall of the chamber is used as second anode.
Madocks discloses in Figs. 1, 5, 9, 11, 13 discloses at least two cathodes (2 and 3 fig. 1, 102, 103, 107, 108 Fig. 5[0057]) and at least one wall of the chamber is used as an anode. (chamber walls can serve as anode [0047].
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have one wall of the chamber used as an anode as disclosed in Madocks to the system of Ehlers to create a contained plasma shape between the electrodes and focus the plasma (Madocks: abstract) and simplify the plasma chamber. 
Regarding claim 30, Ehlers discloses the method of claim 29, wherein the fuel selected from the group consisting of hydrogen, deuterium, and tritium (col. 4 lines 22-25).
Regarding claim 31, Ehlers discloses the method of claim 29, wherein the fuel contains positively charged ions (col. 4 lines 14-25).
Regarding claim 32, Ehlers discloses the method of claim 31, wherein applying a current to the cathodes creates a virtual point charge that attracts the positively charged ions (col. 4 lines 59-63).
Regarding claim 33, Ehlers discloses the method of claim 32, wherein the positively charged ions pass through the gap (col. 4 lines 59-63).
Regarding claim 34, Ehlers discloses the method of claim 33, wherein the positively charged ions enter an orbit around and between the cathodes (col. 4 lines 59-63).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY X YANG/Examiner, Art Unit 2844    

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844